Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al (US 2018/0184359) (hereinafter Hessler) in view of Xu et al (US 2019/0387446)(hereinafter Xu).
	Regarding claim 1, Hessler discloses a method for relay transmission, comprising:  
 	receiving, by a relay layer of a first node (see Fig. 3, p. [0064], e.g., a first wireless node 311 may also be referred to as a radio base station and e.g., a NodeB, an evolved Node B, a base transceiver station, Access Point Base Station, base station router, or any other network unit capable of communicating with wireless communications devices), target data sent by a second node (e.g., a second wireless node 322), wherein the second node is an anchor node or a relay node, the first node is wirelessly connected with the second node, the anchor node is wiredly 
 	processing, by the relay layer of the first node, the received target data; determining, by the relay layer of the first node, a processing mode of the target data according to first indication information, wherein the processing mode of the target data is one of forwarding the target data to the third node, forwarding the target data to another relay node (see Hessler, p. [0073], e.g., Embodiments herein enable the relaying wireless node 312 to perform relaying of the second payload data without being pre-configured for the relaying, and p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator), or submitting the target data to an upper layer of the relay layer.
 	However, Hessler does not expressly disclose wherein the relay layer is above a Radio Link Control (RLC) layer and below an upper layer, wherein the upper layer comprises at least one of an Internet Protocol (IP) layer, a Packet Data Convergence Protocol (PDCP) layer, a Service Data Adaptation Protocol (SDAP) layer, a Radio Resource Control (RRC) layer, a Non-Access Layer (NAS) layer, a User Data Packet Protocol (UDP) layer, a General Packet Radio 
 	Xu discloses the above recited limitations (see Xu, p. [0005], e.g., a manner in which data relay may be performed above a radio link control (Radio Link Control, RLC) layer and below the PDCP layer is proposed currently, and this manner is a current research subject in the LTE Rel 15. This manner in which data is forwarded above the RLC layer and below the PDCP layer of the relay UE may be referred to as layer 2 user equipment-to-network relay (Layer 2 UE-to-NW Relay)).  
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Xu’s teachings into Hessler.  The suggestion/motivation would have been to provide a communication path switching method and a device, to resolve a problem of service discontinuity as suggested by Xu. 	
 	Regarding claim 2, the combined teachings of Hessler and Xu disclose the method of claim 1, wherein the third node is a terminal device or the third node is a relay node directly connected with a terminal device (see Hessler, p. [0065], e.g., a second wireless node 322 also operates in the wireless communications network 300. The second wireless node 322 is exemplified herein as a user equipment).
 	Regarding claim 3, the combined teachings of Hessler and Xu disclose the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: submitting, by the relay layer of the first node, the target data to an upper layer of the relay layer (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless 
 	Regarding claim 4, the combined teachings of Hessler and Xu disclose the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: forwarding, by the relay layer of the first node, the target data to another relay node (see Hessler, p. [0069], e.g., a communication path from the first wireless node 311 to the second wireless node 322 via the relaying wireless node 312 is a multi-hop path 331 to the second wireless node 322).
 	Regarding claim 5, the combined teachings of Hessler and Xu disclose the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: forwarding, by the relay layer of the first node, the target data to a terminal device, wherein the first node is directly connected with the terminal device (see Hessler, p. [0069], e.g., the first wireless node 311 wants to communicate with the second wireless node 322, which may also be referred to as a target wireless node. Due to some reason, for example in order to extend the coverage or due to in-band backhauling, the first wireless node 311 wants to communicate with the second wireless node 322 via a relaying wireless node 312).
 	Regarding claim 6, the combined teachings of Hessler and Xu disclose the method of claim 5, wherein forwarding, by the relay layer of the first node, the target data to the terminal device, comprises: submitting, by the relay layer of the first node, the target data to an upper layer of the relay layer; and forwarding, by the upper layer of the relay layer, the target data to the terminal device (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the 
 	Regarding claim 8, the combined teachings of Hessler and Xu disclose the method of claim 7, wherein the indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, or port information in an IP message header (see Hessler, p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator. This enables the relaying wireless node 312 to relay the data without requiring any detailed knowledge about higher level protocols).
 	Regarding claim 9, the combined teachings of Hessler and Xu disclose the method of claim 7, wherein the first indication information is contained in a message header of a Packet Data Unit (PDU) of at least one of the following protocol layers: a relay layer, a Medium Access Control (MAC) layer, a Radio Link Control (RLC) layer, or at least one upper layer of the relay layer (see Hessler, p. [0079], e.g., The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator. This enables the relaying wireless node 312 to relay the data without requiring any detailed knowledge about higher level protocols).

 	Regarding claim 11, the combined teachings of Hessler and Xu disclose the method of claim 10, wherein determining, by the relay layer of the first node, to submit the target data to a first upper layer of the relay layer according to second indication information, comprises: determining, by the relay layer of the first node, whether the target data needs to be forwarded to the terminal device according to the second indication information; and determining, by the relay layer of the first node, the first upper layer to which the target data is submitted according to whether the target data needs to be forwarded to the terminal device (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data).
 	Regarding claim 12, the combined teachings of Hessler and Xu disclose the method of claim 10, wherein submitting, by the relay layer of the first node, the target data to the upper 
 	Regarding claim 13, the combined teachings of Hessler and Xu disclose the method of claim 10, wherein the second indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, port information in an IP message header, whether the target data is Radio Resource Control (RRC) data, or whether the target data is F1 Application Protocol (F1AP) data (see Hessler, p. [0024], e.g., The relay node further needs prior knowledge about the radio link that corresponds to the next node or device with an IP-address or to a device with the IP-address in a routing table located in the relay node. The routing table may be obtained for example by setting up radio links to all available nodes and/or devices which is very costly and time consuming).
 	Regarding claim 14, the combined teachings of Hessler and Xu disclose the method of claim 10, wherein the second indication information is contained in a message header of a Packet Data Unit (PDU) of at least one of the following protocol layers: a relay layer, a Medium Access Control (MAC) layer, a Radio Link Control (RLC) layer, or at least one upper layer of the relay layer (see Hessler, p. [0079], e.g., the indicator may be implemented as a lower layer indicator, 
 	Regarding claim 15, the combined teachings of Hessler and Xu disclose the method of claim 7, wherein the method further comprises: based on a determination that the target data is not submitted to another relay node, submitting, by the relay layer of the first node, the target data to the upper layer of the relay layer; and determining, by the upper layer of the relay layer, to submit the target data to a second upper layer of the relay layer according to third indication information, wherein the second upper layer is one of at least one upper layer of the relay layer (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data, and claim 12, e.g., an indication of a multi-hop path to the second wireless node, and transmit the first payload data comprising the second payload data intended for the second wireless node to the relaying wireless node and further through the multi-hop path based on the received indication of the multi-hop path to the second wireless node, wherein the indicator is based on the received indication).
 	Regarding claim 16, the combined teachings of Hessler and Xu disclose the method of claim 15, wherein determining, by the upper layer of the relay layer, to submit the target data to a second upper layer of the relay layer according to third indication information, comprises: determining, by the upper layer of the relay layer, whether the target data needs to be forwarded to the terminal device according to the third indication information; and determining, by the upper layer of the relay layer, the second upper layer to which the target data is submitted according to whether the target data needs to be forwarded to the terminal device (see Hessler, 
 	Regarding claim 17, the combined teachings of Hessler and Xu disclose the method of claim 15, wherein the third indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, port information in an IP message header, whether the target data is Radio Resource Control (RRC) data, or whether the target data is F1 Application Protocol (F1AP) data (see Hessler, p. [0024], e.g., The relay node further needs prior knowledge about the radio link that corresponds to the next node or device with an IP-address or to a device with the IP-address in a routing table located in the relay node. The routing table may be obtained for example by setting up radio links to all available nodes and/or devices which is very costly and time consuming).
 	Regarding claim 18, the combined teachings of Hessler and Xu disclose the method of claim 1, wherein the relay layer of the first node is realized on a Packet Data Convergence Protocol (PDCP) layer or the relay layer of the first node is below the Packet Data Convergence Protocol (PDCP) layer (see Hessler, p. [0026], e.g., when the relaying node has been configured with the protocols a radio access bearer has to be set up by associating the PDCP instances in the UE and the eNodeB).

an input interface, configured to receive target data sent by a second node (e.g., a second wireless node 322), wherein the second node is an anchor node or a relay node, the relay node is wirelessly connected with the second node, the anchor node is wiredly connected with a core network, and a destination node of the target data is a third node (see p. [0067], e.g., The first wireless node 311 wants to communicate with the second wireless node 322, which may also be referred to as a target wireless node. Due to some reason, for example in order to extend the coverage or due to in-band backhauling, the first wireless node 311 wants to communicate with the second wireless node 322 via a relaying wireless node 312, the target wireless node being the third node); and a processor, configured to process the received target data; determine at a relay layer a processing mode of the target data according to first indication information, wherein the processing mode of the target data is one of forwarding the target data to the third node, forwarding the target data to another relay node (see Hessler, p. [0073], e.g., Embodiments herein enable the relaying wireless node 312 to perform relaying of the second payload data without being pre-configured for the relaying, and p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator), or submitting the target data to an upper layer of the relay layer.

 	Xu discloses the above recited limitations (see Xu, p. [0005], e.g., a manner in which data relay may be performed above a radio link control (Radio Link Control, RLC) layer and below the PDCP layer is proposed currently, and this manner is a current research subject in the LTE Rel 15. This manner in which data is forwarded above the RLC layer and below the PDCP layer of the relay UE may be referred to as layer 2 user equipment-to-network relay (Layer 2 UE-to-NW Relay)).  
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Xu’s teachings into Hessler.  The suggestion/motivation would have been to provide a communication path switching method and a device, to resolve a problem of service discontinuity as suggested by Xu. 	
 	Regarding claim 20, the combined teachings of Hessler and Xu disclose the non-transitory storage medium for storing a computer program that enables a computer to perform the method according to claim 1 (see Hessler, p. [0197]).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477